Citation Nr: 0723283	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-37 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound of the right eye.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a cervical spine injury.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a thoracic spine injury.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a lumbar spine injury

5.  Entitlement to service connection for a left hip 
disability, to include as secondary to a service-connected 
right hip disability.

6.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1988, from February 1991 to July 1991, and from March 1995 to 
December 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In January 2007, the veteran appeared at the Cleveland RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a left 
hip disability and for bilateral carpal tunnel syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Metallic fragments in the veteran's right eye are 
residual to an in-service injury.

2.  In January 2007, prior to the promulgation of a decision 
in the appeal, the veteran notified the Board that he wished 
to withdraw his appeal in regard to the issues of entitlement 
to an increased rating for residuals of a cervical spine 
injury, residuals of a lumbar spine injury, and residuals of 
a thoracic spine injury.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a shrapnel wound of the right eye have been 
satisfied.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for withdrawal of a substantive appeal 
regarding the issues of entitlement to an increased rating 
for residuals of a cervical spine injury, residuals of a 
lumbar spine injury, and residuals of a thoracic spine 
injury, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Shrapnel Wound of the Right Eye

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities is being granted and 
a rating and an effective date will ultimately be assigned.  
As such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
dates.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case at hand, the veteran has claimed entitlement to 
service connection for the residuals of an in-service 
incident in which metallic fragments were embedded in his 
right eye.  A February 2001 VA examination found that these 
fragments were still embedded in the veteran's right eye in 
the conjunctiva and at the limbus in the 5:00 position.  A 
June 1988 service medical record notes subdepth corneal 
scarring, and the veteran testified to this at his January 
2007 trial.  VA examination reports from February 2001 and 
December 2002 have stated that the foreign metallic bodies in 
the veteran's right eye are related to his in-service 
accident.  Therefore, the veteran's claim of entitlement to 
service connection for residuals of an in-service shrapnel 
wound to the right eye, as manifested by the presence of 
foreign metallic bodies, is granted.

Request to Withdraw Increased Rating Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn his appeal as 
to the claims of entitlement to increased ratings for 
residuals of a cervical spine injury, residuals of a lumbar 
spine injury, and residuals of a thoracic spine injury.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration regarding those claims.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these claims, and it is dismissed.


ORDER

Entitlement to service connection for residuals of a shrapnel 
wound of the right eye is granted.

The appeal regarding the appellant's claim of entitlement to 
increased ratings for residuals of a cervical spine injury, 
residuals of a lumbar spine injury, and residuals of a 
thoracic spine injury are dismissed.


REMAND

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
to include obtaining evidence in the custody of a federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  Private 
medical records from May 2001 to November 2003 reflect that 
the veteran had been seeing a chiropractor for, among other 
things, pain and tingling in his hips.  At his January 2007 
Board hearing, the veteran noted that he was scheduled for a 
VA appointment at which he and his doctor were going to 
discuss his left hip disability.  Because this evidence is 
highly probative to the matter at hand, the Board believes 
that a remand of this claim is warranted.

Turning to the issue of entitlement to service connection for 
bilateral carpal tunnel syndrome, the Board notes that VA has 
a duty to assist claimants in obtaining evidence needed to 
substantiate the claim, to include providing a medical 
examination or medical opinion.  See 38 C.F.R. § 3.159(c).  
The veteran was a combat swimmer with the Navy SEALs, and he 
testified to performing hundreds of parachute jumps during 
service.  He also suffered in-service trauma from a car 
accident and from being severely beaten by a group of men.  
He is already service-connected for a variety of hip, back, 
and neck disabilities that were caused by one or more of 
these events.  The veteran has not yet had a VA examination 
to determine whether his carpal tunnel syndrome may be 
connected to his military service or to any injury received 
therein.  Therefore, this claim is also remanded so that an 
etiology opinion may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his 
claims.  After obtaining any necessary 
authorization from the appellant, the AMC 
must obtain any outstanding medical 
records and associate them with the claims 
file.  The AMC should request any VA 
medical records that are not currently on 
file, including any records from 2006 and 
2007 that relate to the veteran's left hip 
claim.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

2.  The appellant should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any current left hip 
disability.  The appellant's claims file 
must be made available to and be reviewed 
by the examiner.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  

The examiner is asked to diagnose any 
current left hip disability and to render 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any current disability had its 
onset during active service or is related 
to any in-service disease or injury.  The 
examiner should specifically comment on 
whether it is at least as likely as not 
that any current left hip disability is 
secondary to the veteran's service-
connected right hip disability.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The appellant should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine the 
etiology of his carpal tunnel syndrome.  
The appellant's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or more) 
that any current disability had its onset 
during active service, is related to any 
in-service disease or injury, or is 
otherwise related to the veteran's 
military service.  The examiner should 
specifically discuss whether there is at 
least as likely as not a causal connection 
between the veteran's carpal tunnel 
syndrome and the in-service traumas and 
resulting injuries detailed in his service 
medical records.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issues on appeal.  If any 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


